DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 02/04/2021 (“Amend.”), in which: claims 21, 25, 34 and 39 are amended; claims 27 and 37 are cancelled and the rejection of the claims are traversed.  Claims 21-26, 28-36 and 38-40 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 02/04/2021 have been fully considered but are not persuasive.  
Applicant argues on pages 7 and 8 of the instant Remarks:
In response, the Applicant respectfully points out that Fig. 5 of the present application illustrates an embodiment with two differential detectors (refs. 504a, 504b; see also paragraphs 0049-0050); Fig. 6A illustrates an embodiment with four differential detectors (ref. 616; see also paragraphs 0051, 0054-0056), and Figs. 8A-D illustrates an embodiment with one differential detector (ref. 806, see also paragraphs 0062-0066). Thus, it is respectfully submitted that based at least on these figures and paragraphs of the application as filed, one of skill in the art would consider that the specification adequately supports the feature of “,„one or more differential detectors...” and would easily understand the metes and bounds of any claims that recite this limitation. For this reason, reconsideration and withdrawal of the 112 rejections of Claim 26 is respectfully requested.

The examiner respectfully disagrees.  Although the drawings do refer to using a different number of differential detectors, including using one detector, which supports the claim language “one.”  The specification does not describe an embodiment where one differential detector is outputting four signals.  Paragraph 0051 of the Publication describes using four differential detectors for outputting four signals.  Therefore, the language “one or more one differential detector.”  The examiner suggests amending claim 26 to recite using only four differential detectors to support the outputting of four signals comprising in-phase and quadrature signals as illustrated by Fig. 6A and supported by [0051].

Applicant argues on page 9 of the instant Remarks:
Specifically, the Office Action asserts that paragraphs 0016 and 0086 of KIM describe the feature of Claim 34 of “selecting the first spatial frequency based on the scanning”. This appears to be incorrect. Paragraph 0016 of KIM describes that during a touch sensing period, a touch driving signal is supplied to the driving electrode and a reference voltage is supplied to the receiving electrode. Further, paragraph 0086 of KIM describes that by using the sensing signals transferred from the receiving electrodes, the touch sensing unit determines whether there is a touch and analyses a touched position. Thus, paragraphs 0016 and 0086 of KIM essentially describe that touch driving signals are supplied to driving electrodes and that signals sensed from the receiving electrodes are used to determine a touch and a position thereof. This functionality, however, does not correspond to the feature of Claim 34 of “selecting the first spatial frequency based on the scanning” of an array of sense cells. Further, it is noted that MARINO is cited by the Office Action for other reasons and does not cure the deficiency of KIM with respect to the above feature of Claim 34.

The examiner respectfully disagrees.  Kim, teaches of driving the electrodes with a signal for touch sensing.  Marino teaches of selecting the highest drive frequencies for touch sensing.  Therefore, it is the combination of references which teach the limitations of claim 34.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Allowable Subject Matter
Claims 21-26 and 28-33 are allowed.

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 depends on cancelled claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 recites “generating four signals…..based on output signals from one differential detector”.  However, review of the specification, more specifically, Fig. 6A, illustrates the generation of four signals based on at least four differential detectors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 26 is rejected, see 112, 1st rejection above.  In order to further prosecution, claim 26 will be viewed as “or more differential detectors”, which appears to require at least four differential detectors.

Claims 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication 2015/0277655) in view of Kremin (US Publication 2016/0140376), Yousefpor (hereinafter “Por”) (US Publication 2018/0341347), Grivna (US Patent 9,405,409) and in further view of Marino (US Publication 2011/0084857).
Regarding independent claim 34, Kim teaches a method comprising: 
generating….. capacitance variations across an array of sense cells caused by a detected surface in proximity to the array, wherein sense cells of the array are interconnected into at least two interleaved groups of sense cells; (Kim teaches of having a touch array, 500 (Fig. 3) which detects changes in the capacitance in a sensing signal ([0086]) caused by a detected surface from a finger or pen ([0005]). In [0174-0180], Kim describes the process of detecting a motion (a touch) relative to the array based on signals generated at the output of the differential detectors which are interconnected into at least two interleaved groups of sense cells (see Fig. 7) to sense the touch);
Although Kim teaches of generating capacitance output variations relating to touch inputs, Kim does not explicitly teach:
generating a map of capacitance variations
However, in the field of capacitive touchscreens, Kremin discloses of generating a capacitance map of a touch array ([0048, 0051]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the touch array of Kim which outputs capacitance variations; to include the feature of generating a capacitance map relating to the output of a capacitive touchscreen array, as disclosed by Kremin to determine a touch event ([0003]).
Although the combination of Kim and Kremin disclose looking at a map of capacitance variations relating to a touch array, they do not explicitly disclose:
detecting a first spatial frequency…..
However, in the same field of endeavor, Por discloses in [0090] of having an electrode array which provides a specific pitch corresponding to a spatial frequency.  Por is teaching of having an array which is a comb-filter.  Additionally, since Por is receiving a capacitance touch variation based on a spatial frequency, Por is essentially detecting a signal based on a first spatial frequency.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the electrode array of Kim, to include the teachings of providing the electrodes in a manner which results in a spatial frequency, as disclosed by Pro to detect a human finger ([0090]).  
detecting a first spatial frequency based on the map of capacitance variations (The combination of Kim, Kremin and Por provide detecting a map of capacitance variations based on a first spatial frequency, therefore detecting a first spatial frequency);
Although combination of references disclose generating output signals relating to a touch event, they do not explicitly disclose:
generating output signals in response to a motion of the detected surface in a direction parallel to the array,…. and calculating a displacement of the detected surface based on the output signals.
However, in the field of touch sensing, Grivna disclose in Column 1, starting at line 19, that a processor within a capacitive touchscreen can be used for detecting proximity, position displacement or acceleration from finger or stylus.  Grivna also illustrates in Fig. 3B the use of a differential detector applied at the output signal of an electrode.  Lastly, Grivna teaches of using the capacitive touchscreen for detecting a self or mutual capacitance (Column 3, Lines 8-12).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the touchscreen (touch array) having differential detectors located at the output of sensing electrodes and in a touch sensing unit which analyzes the signals to determine touch location, as taught by Kim; to include the feature of a processor can be used in the calculations for detecting proximity, position, displacement or acceleration from a finger or stylus; as disclosed by Grivna to determine touch input.
wherein the output signals are periodic signals at the first spatial frequency; (Detecting of movement across and array having a first spatial frequency, would provide output signals having a period signal as the finger travels along the array causing changes in the capacitance map as provided by the teachings and inherent operation of the combination of references).
The combination of references do not explicitly disclose:
detecting the first spatial frequency comprises:
scanning the array of sense cells at two or more different peak frequencies; 
However, in the field of touchscreens, Marino discloses in [0060] using the highest of drive frequencies, f1, f2, f3, etc…, which would inherently include two peak frequencies of the frequencies used.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the drive signal applied to the transmission electrodes, as disclosed by Kim; to include having two or more different frequencies which are applied as drive frequencies, as disclosed by Marino to avoid bandpass filtering ([0060]).
and selecting the first special frequency based on the scanning (The selected/used spatial frequency is based on the drive signal applied to the transmission/drive electrodes (Kim, [0016, 0086], which would include the two or more different peak frequencies, as disclosed by the combination of references).
Regarding dependent claim 35, Kim, as modified by Kremin, Por and Grivna, discloses the method of claim 34, wherein generating the map of capacitance variations comprises:
interconnecting the sense cells of the array into the at least two interleaved groups of sense cells (See Kim, Fig. 9).
Regarding dependent claim 36, Kim, as modified by Kremin, Por, Grivna and Marino, discloses the method of claim 34, wherein:
the array of sense cells is configured as a comb-filter (Por discloses in [0090] of having an electrode array which provides a specific pitch corresponding to a spatial frequency.  Therefore, Por is teaching of having an array which is a comb-filter).
Regarding dependent claim 38, Kim, as modified by Kremin, Por, Grivna and Marino, discloses the method of claim 37, further comprising:
re-scanning the array of sense cells at the two or more different peak frequencies after calculating the displacement of the detected surface (The combination of references already disclose using multiple different peak frequencies for calculating the displacement of the detected surface.  Therefore, repeating the process, would be considered a mere duplication of the process and would be an obvious known operation that can be performed by one of ordinary skill in the art).
Regarding dependent claim 39, Kim, as modified by Kremin, Por, Grivna and Marino,  discloses the method of claim 34, wherein calculating the displacement of the detected surface further comprises: 
determining phase changes of the output signals; (Por teaches at looking at the phase and quadrature changes of the output signals, [0115]);
calculating plus (P) and minus (M) signals based on the phase changes; 
and calculating the displacement of the detected surface based on the P and M signals (In Fig. 31B, Por further discloses of calculating plus and minus signals based on outputs of the differential detectors (phase change of output signals) which are then used to determine phase changes, Touch I, used for in-phase touch detection).
Regarding dependent claim 40, Kim, as modified by Kremin, Por, Grivna and Marino,  discloses the method of claim 34, wherein the array of sense cells is one of: 
a one-dimensional (1D) array comprising sense cells arranged along a single axis, wherein each sense cell of a group of sense cells is spaced apart at a predetermined interval; (See Kim, Fig. 9).
a two-dimensional (2D) array comprising sense cells arranged along at least two non-parallel axes; 
a mutual-capacitance array comprising a plurality of receive (Rx) electrodes extending in a first direction and a plurality of transmit (Tx) electrodes extending in a second direction not parallel with the first direction, wherein each intersection of Tx and Rx electrodes forms a mutual-capacitance sense cell in the array; 
and a self-capacitance array comprising a plurality of first electrodes and one or more second electrodes coupled to ground or fixed voltage, wherein each intersection of first and second electrodes forms a self-capacitance sense cell in the array.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693